Citation Nr: 1129265	
Decision Date: 08/09/11    Archive Date: 08/16/11

DOCKET NO.  09-46 371	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

REPRESENTATION

Appellant represented by:	Richard E. Geyer, Esq.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

H. E. Costas, Counsel


INTRODUCTION

The Veteran served on active duty from July 1973 to September 1973.

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a July 2007 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Huntington, West Virginia.

In April 2011, the Veteran presented testimony during a hearing before the undersigned member of the Board of Veterans' Appeals.

The Board observes that the characterization of the Veteran's psychiatric claim has changed during the pendency of this appeal.  In accordance with his request, the RO adjudicated the present issue as a claim of service connection for PTSD.  However, as discussed in more detail below, the medical evidence of record reflects various mental health disorders, including a diagnosis of adjustment disorder.  Although not initially claimed by the Veteran, the Board is expanding his claim to encompass all psychiatric disorders.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the Claimant's description of the claim, reported symptoms, and the other information of record).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he has PTSD related to a personal assault that occurred during active service, specifically during his time with a Motivational Platoon (MOT).  In support of his claim, he has submitted a statement from a psychologist who reviewed the claims file and opined that it was as likely as not that the Veteran suffered from PTSD that was directly relatable to his reported traumas during basic training.  The Board, however, notes that a clinical interview was not conducted and there was no discussion of the Veteran's prior psychiatric history, to include a finding of paranoid personality disorder, in the report.  As such, although favorable on its face, the report and its included opinion are not deemed an adequate basis for a grant of the benefit sought on appeal.  

Service personnel records demonstrate that the Veteran was separated from service because he was not physically qualified due to his atopy secondary to severe hay fever.  Service treatment records are silent as to any psychiatric complaints or treatment for personal assault. 

Post-service, the Veteran has been diagnosed as having various psychiatric disabilities.  In August 1992, he was diagnosed with adjustment disorder with depression, attributable to marital and employment difficulties.  He began receiving treatment for impulse control difficulties in 1997 and was subsequently awarded Social Security Administration (SSA) benefits in 1998, due to paranoid personality disorder.  

The Veteran was first diagnosed with PTSD in 2006.  He reported a history of in-service trauma during a MOT and alleged that he had experienced psychiatric difficulties since then.  A post-service history of assaults and incarcerations was noted.  Thus, as the Veteran has been diagnosed with various psychiatric disorders, including PTSD, which might be related to his active service, he should be afforded a VA examination to determine the nature and etiology of any currently present acquired psychiatric disorders.  See 38 U.S.C.A. § 5103A(d)(2).  For the reasons discussed above, the examination report presently of record is insufficient to adjudicate the claim.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and/or his representative and request that they identify all VA and non-VA clinicians who have treated him for any psychiatric disability since service.  After securing the proper release forms, VA should attempt to obtain and associate with the claims file any identified records.  If VA is unable to obtain any of the identified records, such should be so noted in the record and the Veteran should be so informed so that he may have the opportunity to obtain those records on his own behalf.  

2.  Schedule the Veteran for a VA psychiatric examination to determine the etiology of any an acquired psychiatric disorder.  The claims folder should be made available to the psychiatrist or psychologist for review before the examination.  The examination must be conducted following the protocol in VA's Disability Worksheet for VA Initial PTSD examination and Mental Disorders examination.  All indicated tests and studies are to be performed, and a comprehensive social, educational, legal and occupational history is to be obtained.  Prior to the examination, the claims folder and a copy of this remand must be made available to the psychiatrist or psychologist for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner.

Based on a review of the evidence, evaluation of the Veteran and applying sound medical principles, the examiner must establish whether the Veteran carries a diagnosis of PTSD.  If so, the examiner is to offer an opinion as to whether it is at least as likely as not (50 percent probability or greater) that he has PTSD due to a claimed stressors, specifically his experiences during MOT.  For any psychiatric diagnosis other than PTSD, the examiner should opine whether it is at least as likely as not due to active service.

A clear rationale for all opinions must be provided and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  If the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.

3.  Thereafter, the AMC/RO should readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided with a SSOC. An appropriate period of time should be allowed for response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

